Exhibit 12 General Electric Company Ratio of Earnings to Fixed Charges (Dollars in millions) Nine months ended September 30, 2007 General Electric Company and consolidated affiliates Earnings(a) $ 19,612 Plus Interest and other financial charges included in expense 17,533 One-third of rental expense(b) 486 Adjusted “earnings” $ 37,631 Fixed Charges Interest and other financial charges included in expense $ 17,533 Interest capitalized 69 One-third of rental expense(b) 486 Total fixed charges $ 18,088 Ratio of earnings to fixed charges 2.08 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Considered to be representative of interest factor in rental expense.
